Citation Nr: 1034684	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder

4.  Entitlement to service connection for a left shoulder 
disorder

5.  Entitlement to service connection for a right hip disorder.  

6.  Entitlement to service connection for a right ankle disorder.  

7.  Entitlement to service connection for a low back disorder.  

8.  Entitlement to service connection for upper back disorder.  

9.  Entitlement to service connection for joint pain.  

10.  Entitlement to service connection for headaches.  

11.  Entitlement to service connection for a skin disorder.  

12.  Entitlement to service connection for a left hand left fifth 
finger disorder.  

13.  Entitlement to service connection for chronic fatigue.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 
2006.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Muskogee, Oklahoma, VA 
Regional Office (RO).  

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in January 2010.  A transcript of the hearing has 
been associated with the claims file.  

The issues of entitlement to service connection for a right knee 
disorder, a left knee disorder, a right shoulder disorder, a left 
shoulder disorder, a right hip disorder, a right ankle disorder, 
a low back disorder, an upper back disorder, joint pain, 
headaches, and a skin disorder being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 22, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
that a withdrawal of the appeal in regard to service connection 
for a left hand left fifth finger disorder is requested.

2.  On February 23, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
that a withdrawal of the appeal in regard to service connection 
for chronic fatigue is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran in 
regard to the claim of entitlement to service connection for a 
left hand left fifth finger disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of an appeal by the Veteran in 
regard to the claim of entitlement to service connection for 
chronic fatigue have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement and/or 
substantive appeal may be withdrawn in writing at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the veteran or by his authorized 
representative.  38 C.F.R. § 20.204 (2009).  On January 2010, the 
Veteran stated that he desired to withdraw the claim of 
entitlement to service connection for a left hand left fifth 
finger disorder, Transcript at 29 (2010), and in correspondence 
received on February 23, 2010, he stated that he desired to 
withdraw his claim of entitlement to service connection for 
chronic fatigue and, hence, there remain no allegations of errors 
of fact or law for appellate consideration in regard to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal in regard to the issues of entitlement to 
service connection for a left hand left fifth finger disorder or 
chronic fatigue, and the appeal in regard to these issues, is 
dismissed.


ORDER

The appeal in regard to entitlement to service connection for a 
left hand left fifth finger disorder is dismissed.  

The appeal in regard to entitlement to service connection for 
chronic fatigue is dismissed.


REMAND

The Veteran asserts entitlement to service connection for the 
claimed disorders on appeal, to include on a presumptive basis as 
due to undiagnosed illness.  The Board notes that the Veteran's 
DD Form 214 shows service in the Southwest Theater of operations.  

In addition, the Board notes that the Veteran was afforded a VA 
examination in association with the claims on appeal in February 
2007, and thereafter, in July 2007, service treatment records 
were associated with the claims file.  

Service treatment records show relevant complaints and findings 
to include right hip pain in January 1994, lumbar strain and a 
possible herniated nucleus pulposus in October 1994, and 
mechanical low back pain June 1995.  A May 1998 record reflects 
complaints in regard to the ankles, and the Veteran was profiled 
for right ankle sprain in April 2001.  A simple muscle strain of 
the neck was noted in March 2002, and unresolved right shoulder 
impingement syndrome was noted in February 2006.  Complaints of 
bilateral knee pain were noted in March 2006, and a November 2006 
record notes left shoulder pain with an injury noted in July 
2006.  In May 2006, abnormal motion of the shoulders was noted 
and a July 2006 record notes that findings on magnetic resonance 
imaging (MRI) included mild tendonitis of the surpraspinatus 
tendon.  In August 2006, joint pain, to include in the knee, 
ankle, shoulder, and hip, was noted, along with allergies.  

In addition, private treatment records, to include those 
associated with the claims file following the January 2010 
hearing, reflect mildly restricted forward flexion of the 
anterior left shoulder in January 2007, as well as a right 
shoulder rotatator cuff tear, a skin rash, and cervicalgia in 
November 2007, and a rib lesion in March 2009.  Further, the 
Veteran testified that he receives relevant treatment at an 
identified VA facility, to include annual checkups, and also has 
treatment through TRICARE.  Transcript at 25-28 (2010).  The up-
to-date records in that regard have not been associated with the 
claims file.  

In light of the circumstances in this case, the Board finds that 
the Veteran should be afforded a VA examination with the examiner 
having benefit of review of the claims file, to include the 
service treatment records.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009).  Service connection basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2009).  
Service connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. §§ 3.303, 
3.304 (2009).

VA is authorized to compensate any Persian Gulf veteran suffering 
from a chronic disability resulting from an undiagnosed illness 
or combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the Veteran's appeal. As originally 
constituted, the regulation established the presumptive period as 
not later than two years after the date on which the veteran last 
performed active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  
Effective December 18, 2006, the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement for compensation to be established was 
extended to December 31, 2011.  See 38 C.F.R. § 3.317 (2009).

Effective March 1, 2002, the statutes affecting compensation for 
disabilities occurring in Gulf War veterans were amended.  See 
Veterans Education and Benefits Expansion Act of 2001, Public Law 
107-103, 115 Stat. 976 (2001).  Among other things, these 
amendments revised the term "chronic disability" to "qualifying 
chronic disability," and included an expanded definition of 
"qualifying chronic disability" to include (a) an undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of signs 
or symptoms, or (c) any diagnosed illness that the Secretary 
determines, in regulations, warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for manifestations 
of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, VA 
will pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability:

(i) Became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of the 
following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined by a 
cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom illness; 
or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.

(4) For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period will 
be considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.

(5) A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.

(6) A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed illness or 
medically unexplained chronic multisymptom illness include, but 
are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) 
Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight loss (13) 
Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War; or

2) If there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

(2) The Southwest Asia Theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above these locations.  38 C.F.R. § 
3.317.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain relevant up-to-date 
VA treatment records that have not been 
associated with the claims file, and attempt 
to obtain relevant private records that have 
not been obtained, to include TRICARE 
records.  All efforts in this regard should 
be documented in the claims file and all 
records obtained should be associated with 
the claims file.  

2.  After completion of the above, to the 
extent possible, the AOJ should schedule the 
Veteran for VA examination(s) to determine 
the existence and etiology of any right knee 
disorder, left knee disorder, right shoulder 
disorder, left shoulder disorder, right hip 
disorder, right ankle disorder, low back 
disorder, upper back disorder, joint pain 
disorder, headache disorder, and skin 
disorder.  The claims file should be made 
available for review in conjunction with the 
examination(s) and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  The 
AOJ should request that the examiner(s) 
provide an opinion in terms of whether it is 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified right knee disorder, left 
knee disorder, right shoulder disorder, left 
shoulder disorder, right hip disorder, right 
ankle disorder, low back disorder, upper back 
disorder, joint pain disorder, headache 
disorder or skin disorder is related to 
service, to include as due to undiagnosed 
illness, or otherwise related to service.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should provide a 
complete rationale for any opinion provided.  

3.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for completeness and all opinions 
obtained for adequacy and any further action 
required in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


